EXECUTION COPY AMENDMENT AND EXCHANGE AGREEMENT AMENDMENT AND EXCHANGE AGREEMENT (the "Agreement"), dated as of December , 2008, by and between Earth Biofuels, Inc., a Delaware corporation, with its corporate headquarters located at 3001 Knox Street, Suite 403, Dallas, Texas 75205 (the"Company") and Castlerigg PNG Investments LLC (the "Investor"). WHEREAS: A.On June 25, 2008, the Company and certain investors (including the Investor) (the "Investors") each entered into an Amendment and Exchange Agreement (collectively, the "Existing Amendment and Exchange Agreements"), pursuant to which the Company issued to each of the Investors, in exchange for the cancellation of certain securities and other obligations of the Company, (a) Amended and Restated Senior Secured Convertible Exchangeable Notes (the "Existing Series A Notes"), convertible into shares (the "Existing Series A Conversion Shares") of common stock of the Company, par value $0.001 per share (the "Common Stock"), in accordance with the terms thereof and exchangeable into common stock, par value $0.001 per share (the "PNG Common Stock") of PNG Ventures, Inc., a Nevada corporation ("PNG") in accordance with the terms thereof and (b) Senior Secured Convertible Exchangeable Notes (the "Existing Series B Notes", and together with the Existing Series A Notes, the "Existing Notes"), convertible into shares (the "Existing Series B Conversion Shares" and together with the Existing Series A Conversion Shares, the "Existing Conversion Shares") of Common Stock, in accordance with the terms thereof and exchangeable into PNG Common Stock, in accordance with the terms thereof. B.On or prior to the date hereof, pursuant to (i) an Exchange Notice (as defined in the Existing Series A Notes) to the Company electing to exchange $55,000,000 of the Existing Series A Note of the Investor for 5,500,000 shares of PNG Common Stock (the "Initial Exchange Notice") and (ii) a subsequent Exchange Notice electing to exchange an additional $1,000,000 of the Existing Series A Note of the Investor for 100,000 shares of PNG Common Stock (the "Additional Exchange Notice", and together with the Initial Exchange Notice, the "Exchange Notices"), the Investor exchanged $56,000,000 of the Existing Series A Note of the Investor for 5,600,000 shares of PNG Common Stock. C.The Company and the Investor desire to enter into this Agreement (the date the transactions described herein are consummated, the “Exchange Date”), pursuant to which, among other things, (i) the Company and the Investor shall (A) exchange a portion of the outstanding principal amount of such Existing Series A Note for a senior secured convertible note in the aggregate principal amount of $13,235,000 in form attached hereto as Exhibit A (the "Series C Note"), which shall be convertible into Common Stock (as converted, the "Series C Conversion Shares"), in accordance with the terms thereof and (B) decrease the remaining outstanding principal amount of the Investor's Existing Series A Note to $5,000,000 and (ii) the Company and the Investor shall amend and restate the Investor's Existing Series B Note for a senior secured convertible note in the aggregate principal amount of $1,765,000 in the form attached hereto as Exhibit B (the "Series D Notes", and together with the Series C Notes, the "December Amendment Notes"), which shall be convertible into Common Stock (as converted, the "Series D Conversion Shares" and together with the Series C Conversion Shares, the "December Amendment Conversion Shares "). D.The Series C Note will rank pari passu with the Existing Series A Notes that remain outstanding after the Closing Date (as defined below) and the Series D Note will rank pari passu with the Existing Series B Notes that remain outstanding after the Closing Date.The Existing Series B Notes and Series D Notes will rank junior to the Series C Note and the Existing Series A Notes and senior to all outstanding and future indebtedness of the Company, other than Permitted Senior Indebtedness (as defined in the Series C Note), and each of the Existing Notes and the December Amendment Notes will be secured by a perfected security interest in certain of the assets of the Company and the stock, equity interests and assets of certain of the Company's subsidiaries as evidenced by the Security Documents (as defined in the Existing Amendment and Exchange Agreements) and that certain Reaffirmation Agreement in the form attached hereto as Exhibit C (the "Reaffirmation Agreement"). E.As a closing condition to the transactions contemplated hereby, each of the other holders of Existing Notes (the "Other Investors"), which Other Investors, together with the Investor, hold, in the aggregate, 100% of the principal amount of the Existing Notes outstanding as of the date hereof, are each executing a consent to the transaction contemplated hereby in the form attached hereto as Exhibit D (collectively, the "Consents") and shall be entitled to enter into agreements identical to this Agreement (the "Other Agreements", and together with this Agreement, the "Amendments") (other than proportional changes in the numbers reflecting the (i) different principal amount of such Other Investor's Series C Note and (ii) different principal amount of such Other Investor's Series D Note being issued to such Other Investor ("Proportionate Changes")). F.The amendment of the Existing Notes is being made in reliance upon the exemption from registration provided by Section 3(a)(9) of the 1933 Act. NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises hereinafter set forth, the Company and the Investor hereby agree as follows: 1. EXCHANGE NOTICE TRANSACTIONS; EXCHANGE AND AMENDMENT AND RESTATEMENT OF NOTES (a)Exchange Notice Transactions.Prior to the Closing Date, the Company consummated the transactions contemplated by the Exchange Notices and a stock certificate for 5,600,000 shares of PNG Common Stock in the name of the Investor was delivered to the Investor. (b)Exchange and Amendment and Restatement.Subject to satisfaction (or waiver) of the conditions set forth in Sections 5 and 6 below, at the closing contemplated by this Agreement (the "Closing"), (i) the instrument representing the Investor's Existing Series B Note shall be cancelled upon the issuance and delivery to the Investor of the Series D Note as provided in clause (iv) below, (ii) the Company shall exchange a portion of the outstanding principal amount of the Investor’s Existing Series A Note for a Series C Note in a principal amount of $13,235,000, (iii) the remaining principal amount of the Investor’s Existing Series A Note shall be decreased to $5,000,000 and (iv) the Company shall amend and restate the Investor’s Existing Series B Note by issuing and delivering to the Investor a Series D Note in a principal amount equal to $1,765,000. (c)Amendment of Investor's Existing Series A Note.The second sentence of Section 12(a) of the Investor's Existing Series A Note shall be amended and restated in its entirety as follows: "The portion of this Note subject to redemption at a price equal to the Principal amount pursuant to this Section 12 shall be redeemed by the Company or such Subsidiary, as applicable, in cash in an amount equal to the product of the Holder Pro Rata Percentage and the Mandatory Prepayment Amount (the "Mandatory Prepayment Price"); provided, however, that if such amount is greater than the sum of (i) the outstanding Principal amount of this Note plus (ii) the amount of any accrued but unpaid Interest on such Conversion Amount being redeemed and accrued and unpaid Late Charges, if any, with respect to such Conversion Amount and Interest (the “Outstanding Amount”) on the Mandatory Prepayment Date, then the Mandatory Prepayment Price shall equal the Outstanding Amount." The foregoing amendment to the Investor's Existing Series A Note shall become effective at such time as the Company receives Consents, duly executed by the other holders of the Existing Series A Notes constituting the Required Holders (as defined in the Existing Series A Notes), containing identical amendments to Section 12(a) of such holders' Existing Series A Notes. (d)Ratifications. (i)Existing Transaction Documents.Each of the Existing Transaction Documents and the Existing Amendment and Exchange Agreement is, and shall continue to be, in full force and effect and is hereby ratified and confirmed in all respects, except as otherwise amended hereby or in accordance herewith. (ii)Security Documents.The Security Documents which assign or pledge to the holders of Existing Notes, or Sandell Asset Management Corp, as collateral agent, or to grant to the holders of Existing Notes, or Castlerigg PNG Investments LLC, as collateral agent, a security interest in or lien on, any collateral as security for the obligations of the Company from time to time existing in respect of the Existing Notes, such pledge, assignment and/or grant of the security interest or lien are hereby ratified and confirmed in all respects, and shall apply with respect to the obligations under the December Amendment Notes and the Existing Notes. (e)Closing
